                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


  UNITED STATES OF AMERICA,                            CR-18-32-GF-BMM

                   Plaintiff,

        vs.                                            AMENDED ORDER

  RICHARD ALLEN GRANBOIS,

                   Defendant,




      Defendant Richard Allen Granbois ("Granbois") moves the Court, pursuant

to Rules 12(b)(3)(C) and 4l(h), to suppress evidence obtained from a search of his

car, based on the fact that the officer obtained the evidence in violation of his

Fourth Amendment rights. (Doc. 22). The Court conducted a hearing on this

matter on November 11, 2018. (Doc. 32).

                          FACTS AND BACKGROUND

      Highway Patrol Trooper Derek Werner ("Trooper Werner") traveled east on

Highway 2 to assist Fort Peck Tribe's Law and Justice Officers Jay Brugh and

Michael Booth with a traffic stop in Poplar, Montana. (Ex. B USAO 00008, at 2).

Trooper Werner followed Granbois's car as he entered Poplar's city limits. Id.

Granbois entered the center lane, signaled his intent to tum, stopped and waited for

                                          1
multiple cars to pass, then safely made a left turn off Highway 2 and onto 5th Avenue

Southwest. (Doc. 22, at 2).

      A painted median marked with double-yellow lines on either side, with large

diagonal-yellow lines inside the double-yellow lane lines, covers the center lane.

(Ex. A). Trooper Werner initiated a traffic stop of Granbois's car based on his

understanding that Granbois could not stop his car in the center lane and initiate the

left turn from the center lane. (Doc. 31 at 2). The traffic stop led to a seizure and

search ofGranbois's car. (Ex. C, at 6:17:52). The search yielded multiple firearms,

methamphetamine, hashish, marijuana, and other paraphernalia. (Doc. 22-2, Ex. B.

at 6; USAO 00012).

                               LEGAL STANDARD

      "The ultimate touchstone of the Fourth Amendment is 'reasonableness."'

Brigham City v. Stuart, 547 U.S. 398, 403 (2006). A fact-specific reasonableness

inquiry applies to Fourth Amendment questions. See Ohio v. Robinette, 519 U.S.

33, 39 (1996). The Court must evaluate the totality of the circumstances in making

a reasonable-suspicion determination. United States v. Arvizu, 534 U.S. 266, 273

(2002).

      The Fourth Amendment prohibits unreasonable searches and seizures. U.S.

Const. amend. IV. "A search or seizure may be permissible even though the

                                          2
justification for the action includes a reasonable factual mistake." Heien v. North

Carolina, 135 S. Ct. 530, 534 (2014). Traffic stops constitute seizures under the

Fourth Amendment. Id. at 536. An officer initiating this type of seizure needs

only "reasonable suspicion-that is, a particularized and objective basis for

suspecting the particular person stopped [is] breaking the law." Id. (internal

quotations omitted).

      To be reasonable differs from being perfect. Id. The Fourth Amendment

allows for some mistakes on the part of government officials in order to give them

"fair leeway for enforcing the law in the community's protection." Id. (citing

Brinegar v. United States, 338 U.S. 160, 176 (1949)). The limit is that the

mistakes must be objectively reasonable. Id. Even when lawful, however, a traffic

stop may violate the Fourth Amendment if executed in a manner inconsistent with

the protections of the Constitution. Illinois v. Cabelles, 543 U.S. 405, 407 (2005).

                                   DISCUSSION

      Granbois argues that he lawfully turned from Highway 2 onto 5th Avenue

Southwest. (Doc. 22 at 1). Granbois alleges that no signs or other traffic devices

prohibit drivers from turning left from Highway 2 onto 5th Avenue Southwest. Id.

at 4. Granbois claims that the lack of signs or other traffic devices, combined with

traffic laws set forth in the Montana Code Annotated, allow a left tum to be made


                                          3
legally at this intersection. Id. Granbois concludes that the unlawful nature of the

traffic stop and the subsequent search of his vehicle violated his Fourth

Amendment right. Id. at 6.

       The government argues that Trooper Werner lawfully initiated the traffic

stop. (Doc. 31 at 3-8). Trooper Werner testified that based on his training and

experience he reasonably believed that Granbois's "movement into the closed

median and subsequent left tum violated multiple Montana traffic laws including

MCA§§ 61-8-333(3), 61-8-336(1), 61-8-328(3), and 61-8-328(5)." Id. at 2.

Accordingly, the government argues that nothing about the traffic stop and the

subsequent search of the vehicle violated Granbois's Fourth Amendment rights.

Id. at 7-8.


       After hearing oral argument, and after reading over each parties' brief, the

legal significance of the painted median and its diagonal yellow lines remains

ambiguous. Both parties have failed to offer any conclusive information on the

significance of the yellow diagonal lines found at the intersection of Highway 2

and 5th Avenue Southwest.

       The Supreme Court in Heien v. North Carolina,_ U.S._,_, 135 S.Ct.

530, 536 (2014), determined that the Fourth Amendment allows for objective

mistakes of law on the part of government officials. The officer in Heien initiated


                                          4
a traffic stop of a suspicious vehicle due to a faulty brake light. Id. at 534. The

officer explained to the driver that he had stopped the car for the brake light, and

"that as long as [the driver's] license and registration checked out, [the driver]

would receive only a warning ticket for the broken light." Id. The records check

revealed no issues, but the officer became suspicious througnout the stop. Id. The

officer asked for, and received, consent to search the car. Id. The search revealed

a sandwich bag full of cocaine. Id.

      Heien challenged the traffic stop on Fourth Amendment grounds and moved

to suppress the evidence. Id. at 535. Heine argued that the officer relied

improperly on the state law that governed brake lights. Heine correctly noted that

the state law on which the officer relied to initiate the traffic stop required a vehicle

"to have only one working brake light-which Heien's vehicle indisputably did."

Id. The justification for the stop, as Heine argued, "was therefore 'objectively

unreasonable,' and the stop violated the Fourth Amendment." Id. The Supreme

Court disagreed.

      The Supreme Court held that "a mistake of the law can nonetheless give rise

to the reasonable suspicion necessary to uphold the seizure under the Fourth

Amendment." Id. at 534. A court must ask whether it was reasonable for an

officer to suspect that the defendant's conduct was illegal. Id. at 539. If so, no

violation of the Fourth Amendment occured. Id.
                                           5
      Granbois's challenge to his traffic stop presents a similar circumstance.

Granbois alleges that he lawfully entered the center lane, stopped, and initiated a

left-hand tum inside the painted median. (Doc. 22 at 4-6). Granbois notes that

under Montana law, "it is not illegal ... to cross a double yellow line to tum left

where the tum can be safely made and does not hinder the flow of oncoming

traffic." See Mont. Code Ann.§ 61-8-328. Granbois fails to acknowledge,

however, that he did not simply cross a double yellow line. Granbois crossed a

double yellow line and stopped his car inside a painted median surrounded by

double yellow lines.


      The government argues that this painted median exists for a specific

purpose. A pedestrian crosswalk lies on the opposite side of the intersection.

(Doc. 31 at 5). "If vehicles were permitted to enter the center median, those

vehicles would block the view of the crosswalk to the eastbound vehicles." Id.

For this reason, the government argues that the center lane must be closed to traffic

at the intersection. This lane closure allows a vehicle making a left-hand tum onto

5th Avenue Southwest to stop traffic behind it to protect pedestrians using the

crosswalk. Id.

      Trooper Werner explained this scenario as the purpose of the painted

median. Trooper Werner "observed [Granbois's] vehicle travel into a no tum lane

that was clearly marked." (Doc. 22, Ex.Bat 2). Trooper Werner initiated the
                                         6
traffic stop under his objectively reasonable belief that cars should not be inside

lanes surrounded by double yellow lines, with large diagonal yellow lines inside

the lane. Trooper Werner failed to direct the Court to a specific provision of

Montana law, however, that prohibits a vehicle from entering a lane designed like

the one at issue here. Trooper Werner's failure does not prove fatal.

      Similar to the officer in Heien, Trooper Werner initiated the traffic stop

under an objectively reasonable belief that the law prohibits vehicles from entering

medians designed and created for these specific purposes. "[W]hen a probable-

cause determination [is] based on reasonable but mistaken assumptions, the person

subjected to a search or seizure has not necessarily been the victim of a

constitutional violation." Heien, 135 S.Ct. at 539 (citing Herring v. United States,

129 S.Ct. 695 (2009)). Officers confront situations in the field that require

"application of a statute [that] is unclear." Id. These improvised assessments

deserve a minor margin of error. Id.

      "The question the Court must ask is whether it was reasonable for [Trooper

Werner] to suspect that the defendant's conduct was illegal." Heien 135 S.Ct. at

539. This Court finds little difficulty in concluding that Trooper Werner's belief

that the center lane median represents a no-turn lane proves objectively reasonable.

Double-yellow lines surround the center lane with large diagonal lines inside the

lane. (Doc. 22, Ex. A). The center lane becomes an actual turning lane,
                                          7
accompanied by large curved arrows directing traffic to use the center lane as a

turning lane, one block east of the 5th Avenue Southwest. A sign at the

intersection of 5th Avenue Southwest notes center-lane turning begins after the

intersection. Id. The asserted purpose of the no-turn lane as a blind-spot cure for

pedestrian traffic proves objectively reasonable. (Doc. 31 at 5).

                                      ORDER

      Accordingly, IT IS ORDERED that DEFENDANT's motion to suppress

evidence obtained from a search of the car (Doc. 21) is DENIED. IT IS ALSO

ORDERED that DEFENDANT's motion to dismiss (Doc. 21) is similarly

DENIED.

      DATED this 14th day of November, 2018.




                                 Brian Morris
                                 United States District Court Judge




                                          8
